SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of July, 2016 Commission File Number 1565025 AMBEV S.A. (Exact name of registrant as specified in its charter) AMBEV S.A. (Translation of Registrant's name into English) Rua Dr. Renato Paes de Barros, 1017 - 3rd Floor 04530-000 São Paulo, SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In June 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 19,517,097 0.1242 0.1242 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price Volume (R$) (3) Shares Common Direct with the Company Conversion in ADRs 29 191,634 0.00000 0.00 Shares Common Direct with the Company Conversion in ADRs 30 1,790 0.00000 0.00 Total Conversion ADRs (Out) Shares Common Direct with the Company Exerc Options 10 35,500 1.83284 65,065.82 Shares Common Direct with the Company Exerc Options 17 85,100 0.64106 54,554.21 Shares Common Direct with the Company Exerc Options 17 55,125 1.83284 101,035.30 Shares Common Direct with the Company Exerc Options 17 59,750 2.03648 121,679.68 Shares Common Direct with the Company Exerc Options 17 46,000 3.86096 177,604.16 Shares Common Direct with the Company Exerc Options 27 30,465 11.97200 364,726.98 Total Sell Shares Common Direct with the Company Plan of Shares Acquisition 01 13,344 19.34 258,072.96 Shares Common Direct with the Company Plan of Shares Acquisition 21 54,607 18.58 1,014,598.06 Shares Common Direct with the Company Plan of Shares Acquisition 24 27,060 18.48 500,068.80 Shares Common Direct with the Company Plan of Shares Acquisition 27 19,494 18.71 364,732.74 Total Buy Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total Shares Common 19,126,238 0.1217 0.1217 When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. Quantity multiplied by price . INDIVIDUAL FORM Article 11 - CVM Instruction # 358/2002 In June 2016: ( X ) the only transactions with securities and derivatives were those presented below, in compliance with Article 11 - CVM Instruction # 358/2002. ( ) no securities and derivatives operations took place, in compliance with Article 11 - CVM Instruction # 358/2002, with my securities and derivatives positions as follows. Company Name: Ambev S.A. Name: Ambev S.A. CPF/CNPJ: 07.526.557/0001-00 Qualification: Outstanding Shares in Treasury Initial Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 Transac tions in the month Securities / Derivatives Securities Characteristics (2) Intermediary Operation Day Quantity Price USD Volume (USD) (3) ADR (*) Common Direct with the Company Conversion in ADRs 29 191,634 0.00000 0.00 ADR (*) Common Direct with the Company Conversion in ADRs 30 1,790 0.00000 0.00 Total Conversion ADRs (In) ADR (*) Common Direct with the Company Plan of Shares Acquisition 29 40,341 5.84 235,594.83 ADR (*) Common Direct with the Company Plan of Shares Acquisition 30 26,135 5.91 154,458.76 Total Buy ADR (*) Common Direct with the Company Exerc Options 29 29,625 1.4755762 43,713.94 ADR (*) Common Direct with the Company Exerc Options 29 110,500 0.1346541 14,879.28 ADR (*) Common Direct with the Company Exerc Options 29 44,475 1.3576368 60,380.90 ADR (*) Common Direct with the Company Exerc Options 29 47,375 2.4616509 116,620.71 ADR (*) Common Direct with the Company Exerc Options 30 27,925 5.5312000 154,458.76 Total Sell Final Balance Securities / Derivatives Securities Characteristics Quantity % Same Class and Type Total ADR (*) Common 0 0.0000 0.0000 1. When filling in the form, delete the lines that do not have any information. If there is no acquisition/change in the position of any person in relation to Article 11 - CVM Instruction # 358/2002, send a statement with that information. 2. Issue/Series, convertibility, simple, term, guaranties, type/class, among others. 3. Quantity multiplied by price . (*) Each ADR is equivalent to 1 (one) share. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:July 7, 2016 AMBEV S.A. By: /s/ Ricardo Rittes de Oliveira Silva Ricardo Rittes de Oliveira Silva Chief Financial and Investor Relations Officer
